Citation Nr: 1538969	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  14-34 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher initial rating for service connected posttraumatic stress disorder (PTSD) with insomnia (also claimed as anxiety), currently evaluated as 10 percent disabling effective July 21, 2012, 50 percent disabling effective June 17, 2013, and 70 percent disabling effective December 24, 2014.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran had active service from March 2009 to July 2012.

This matter comes before the Board of Veterans' Appeals  (BVA or Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was granted entitlement to a rating of 10 percent for insomnia with alcohol abuse, effective July 2012 in an August 2012 rating decision.  In June 2013, the Veteran filed a claim for entitlement to service connection for the additional psychological disorders of PTSD and anxiety.  In a December 2013 rating decision, entitlement to an increased rating of 30 percent disabling was assigned for the Veteran's collective psychological disorders under the Veteran's predominate disability of PTSD with insomnia (also claimed as anxiety).  The Veteran submitted a timely notice of disagreement (NOD) in February 2014; however, the Board will liberally construe the earlier June 2013 statement as a timely notice of disagreement with the August 2012 rating decision in light of the RO's recharacterization of the service connected disability.  In a September 2014 rating decision, the Veteran was granted an increased evaluation of 50 percent disabling, effective June 2013, for his PTSD, and a statement of the case (SOC) was issued in September 2014 reflecting the same.  The Veteran submitted a VA Form 9 in October 2014.  A May 2015 rating decision awarded the Veteran an increased evaluation of 70 percent disabling for his PTSD, effective December 2014, and a supplemental statement of the case (SSOC) reflecting the same was issued in May 2015.  Despite the grant of these increased evaluations, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 70 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in August 2015, the Veteran indicated that he was unemployable due to his service-connected PTSD.  See August 2015 Informal Hearing Presentation.  Accordingly, the Board finds that a claim for a TDIU has been raised by the record.  In light of the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of the claim for increased rating.  However, in light of the Board's decision to award the Veteran the maximum possible evaluation of 100 percent for his PTSD, the issue of entitlement to TDIU is rendered moot.

This appeal was processed using the Veterans Benefits Management System (VMBS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, his PTSD is more nearly productive of total occupational and social impairment for the entire appeal period.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  As the decision decided herein is entirely favorable, no further discussion of the VCAA is necessary.

II.  Higher Initial Rating for PTSD

The Veteran served as a U.S. Army infantryman with service in Iraq.  See DD214.  He contends that his symptoms of PTSD have been severe since his combat service and are more severe than was contemplated in the current 70 percent rating assigned.  See June 2015 VA Form 21-0958 ("persistent danger of hurting myself or others...100 %").

Applicable Laws

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD with insomnia (also claimed as anxiety) is evaluated under the criteria of DC 9411. See 38 C.F.R. § 4.130.  A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is relevant as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, and that a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment. 38 C.F.R. § 4.126(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Facts 

Upon entering active duty, the Veteran did not report any PTSD or other mental health related symptoms.  See March 2009 Entrance Examination.  The Veteran served in Iraq from March 2010 to March 2011.  Thereafter, service treatment records indicate that the Veteran sought in-service medical care for insomnia and anxiety on multiple occasions in 2011 and 2012.  He was diagnosed with insomnia in November 2011 and prescribed Lunesta for his sleeplessness.  See November 2011 Chronological Record of Medical Care.  The Veteran was also seen in March 2012 concerning his difficulty sleeping, and was given a stronger dosage of Lunesta and informed that his wakefulness may be a product of "anxiety of oversleeping."  See March 2012 Chronological Record of Medical Care.  At his separation examination, the Veteran answered in the affirmative as to the conditions of "nervous trouble of any sort (anxiety and panic attacks)...frequent trouble sleeping," and " depression or excessive worry."  See April 2012 Report of Medical History.  The Veteran elaborated upon these remarks by stating that he "Suffer from anxiety, always worried...Have trouble falling asleep and staying asleep...Always worrying. Not enough time to get things done."  Id.  The examining physician opined in his clinical evaluation that the Veteran was "normal" in a psychiatric sense, but did note that the Veteran had insomnia and nicotine dependence.  See April 2012 Report of Medical Examination.  In his summary, the examiner noted the Veteran's prescription of Lunesta for sleeplessness, and that he "feels anxious since redeploy March 2011 from Iraq."  Id.  The Veteran was referred to "Behavior Health" due to these issues.  Id.  

Prior to his discharge from active duty, the Veteran filed a claim for his psychological disorders and was afforded a VA examination in July 2012.  See July 2012 VA examination.  Id.  The Veteran reported that he has "a few close friends," but identified his feelings of detachment/estrangement as "I don't feel lonely, but I'd say alone."  Id.  The Veteran also reported his continued sleeplessness that began after his return from Iraq, and that he wasn't continuing the Lunesta which was not working.  Id.  The Veteran described his current mood as a 10 out of 10, "very depressed," and that his anxiety was an "8 or 9" out of 10.  Id.  The Veteran denied suicidal ideations, hallucinations, and stated his memory was good, but reported that he had "weird dreams" which would keep him up.  Id.  To combat the sleeplessness the Veteran used to drink a twelve to eighteen pack on the weekends, but began to drink "more in the last few weeks of the Army cause it helped [him] fall asleep."  Id.  However, the examiner noted that he could not differentiate diagnostic symptoms as "the Veteran's alcohol abuse may aggravate this Veteran's symptoms since it disrupts REM sleep, disinhibits temper outbursts, causes cognitive decline, decreases motivation and increases anhedonia."  Id.  The examiner diagnosed the Veteran with insomnia and alcohol abuse and assigned the Veteran a GAF score of 70, concluding that he had some occupational and social impairment due to mild or transient symptoms.

On VA examination in October 2013, the Veteran complained of difficulty falling or staying asleep, irritability or outbursts of anger, hyper-vigilance, an exaggerated startle response, and a markedly diminished interest in significant activities.  See October 2013 VA examination.  The examiner diagnosed the Veteran with PTSD based upon his three combat related stressors which involved intense fear, and caused recurrent and distressing recollections of the event, recurrent or distressing dreams, intense physiological reactivity, and efforts to avoid thoughts, feelings, or activities related to the trauma.  Id.  The examiner noted that the duration of the Veteran's symptoms lasted more than one month, but opined that these symptoms "do not cause significantly distress or impairment in social, occupational, or other important areas of functioning."  Id.  The examination revealed symptomatology in the form of depressed mood, anxiety, suspiciousness, chronic-sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and obsession rituals which interfere with routine activities.  Id.  Despite these symptoms, the examiner assigned a GAF score of 75, noting that the Veteran was "adamant that his work performance is not affected by his PTSD symptoms," and that he had social acquaintances and partook in weekend activities.  Id.  The examiner also noted that the Veteran had "one really good friend."  Id.  

Crucially, during his most recent VA examination in December 2014, the examiner found the Veteran's previous VA examinations to be suspect due to "underreported symptoms."  See December 2014 VA examination.  Specifically, during the previous examination the Veteran was employed as an armed security guard and therefore was fearful of losing his job because of the effect of a severe psychiatric diagnosis on his license to carry.  Id. ("I carried a gun...I didn't want to say anything.")  The examiner found the Veteran to be suffering from depressed mood, anxiety, suspiciousness, chronic sleep impairment, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, and had suicidal ideation and impaired impulse control, such as unprovoked irritability with periods of violence.  Id.  His psychomotor behavior was noted as anxious and hyperactive, his mood and affect as anxious, irritable, and suspicious, with rapid and pressured speech and poor insight, but coherent thoughts and no hallucinations, delusions, or obsessions.  Id.  Regarding his social life, the Veteran reported "little contact with few friends," and many fights with family members where he was "threatening suicide" and told in response to "just go do it."  Id.  The Veteran also indicated that he was having difficulty controlling his anger and was "physically assaultive on multiple occasions," relating to the examiner that he doesn't need to drink to experience rage and has had suicidal thoughts with a plan.  Id. ("I was just going to drive my car off the highest bridge.")  The Veteran "doesn't fall asleep easily unless he's drank some beers" and has "driven drunk on multiple occasions."  Id.  Regarding his occupation, the Veteran left his job as a security guard after fourteen months because it "was too stressful" as  "people egg you on and try to mess with you."  Id.  At the time of the evaluation the Veteran was employed as a driver and "like[d] being alone" but experienced a lot of anxiety in traffic.  Id.  The examiner did not assign a GAF score, but evaluated the Veteran under DSM-5 criterion A through H, identifying "significant distress or impairment in social, occupational, or other important areas of functioning."  Id.  In addition to the Veteran's distressing dreams, memories, and avoidance of external cues related to his stressors, the examiner noted negative alterations in the Veteran's cognitions and mood including persistent and exaggerated negative beliefs about oneself, a persistent negative emotional state, markedly diminished interest in activities, and feelings of detachment and estrangement.  Id. ("No one can be trusted...The world is completely dangerous...My whole nervous system is permanently ruined.")  The examiner concluded that the Veteran's has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  Id.

In addition, throughout the appeal period the evidence of record has been supplemented by the receipt of personal statements from the Veteran reflecting his subjective psychological condition.  In a September 2013 statement, the Veteran claimed that he "can't sleep...wake up to nightmares and cold-sweats every day...can't function in society" due to "being shot at with rockets almost every single day for an entire year in Iraq."  See September 2013 VA Form 21-0781 ("Always worried about everything...no one cares about me...wish I was in Iraq right now!!").  Similar statements regarding his condition and frustrations were presented in his February 2014 NOD, October 2014 VA Form 9, and in letters seeking Congressional redress.  See October 2014 VA Form 9 ("mood is horrible, suicidal tendencies, severe depression...unprovoked moments of violence...suicidal-see things that are not really present...don't care don't have a life.")  The most recent troubling confessional was received in June 2015, where the Veteran stated "I wish I was dead.  I hate my life.  Sad face, sad face, sad face, bullet to my head!!!"  See VA Form 21-0958.

Analysis

The Board finds that the totality of the evidence indicates that the Veteran's PTSD warrants an initial rating of 100 percent disabling.

Based upon the above evidence, the Board finds that a 100 percent rating adequately reflects the level of severity of the Veteran's PTSD.  Specifically, the Veteran's symptomatology has been consistent and present since his time in service until the present, and the most probative documentation of these symptoms occurred during the December 2014 VA examination.  For the reasons elaborated upon by the December 2014 VA examiner, the Board gives limited probative weight to the July 2012 and October 2013 VA examinations.  As noted above, the Veteran indicated during the December 2014 VA examination that he was less than forthright with his responses during the prior examinations due to fear of finding and maintaining employment as an armed guard after establishment of a significant psychological profile.  Thus, the Board finds the December 2014 VA examination results as the most reflective of the severity of the Veteran's symptoms in an appeal period that only covers approximately two and a half years.     

While the December 2014 examiner did not conclude that the Veteran suffered from total occupational and social impairment, the examination itself demonstrates a level of impairment that more nearly approximates a total level of occupational and social impairment during the period of appeal.  The Veteran displayed symptoms of such a frequency, severity and duration that are characteristic of a 100 percent rating, including multiple suicidal ideations with accompanying plans ("I was just going to drive my car off the highest bridge...driven drunk on multiple occasions"), persistent negative emotional state and feelings of detachment and estrangement ("No one can be trusted...The world is completely dangerous,") and difficulty controlling his anger ("working was too stressful...people egg you on and try to mess with you...physically assaultive on multiple occasions.")  

Coupling this examination with the Veteran's own assertions that his symptoms are more severe than what is represented by the present rating, it is clear that the Veteran's symptoms more nearly approximate total occupational and social impairment.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  Layno v. Brown, 6 Vet. App. 465   (1994).  Furthermore, the Board finds the Veteran's statements and testimony to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307  -08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69   (2005).  As noted above, throughout the entire period of appeal, the Veteran has submitted multiple personal statements which bespeak of a continuous frequency, high severity, and constant duration of such PTSD symptomatology as anger, depression, anxiety, social estrangement, and suicidal plans.  See October 2014 VA Form 9 ("mood is horrible, suicidal tendencies, severe depression...unprovoked moments of violence...suicidal-see things that are not really present"); see also June 2015 VA Form 21-0958 ("I wish I was dead.  I hate my life.  Sad face, sad face, sad face, bullet to my head!!!").  The Veteran demonstrates gross impairment in thought processes, and he is in persistent danger of hurting himself.  The symptomatology noted in the medical and lay evidence has been adequately addressed by a December 2014 VA examination and approximates the criteria for a higher initial rating under Diagnostic Code 9411.  

As the Board has granted the Veteran a 100 percent schedular rating for PTSD, it is not necessary to consider whether he is entitled to an extra-schedular rating under 38 C.F.R. § 3.321 (2014).  


ORDER


For the entire appeal period, an initial rating of 100 percent for PTSD with insomnia is granted effective July 21, 2012, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


